internal_revenue_service number release date index number ---------------------------- ------------- ------------------------------ ------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc fip b03 plr-113798-10 date date legend trust subsidiary subsidiary parent lp1 lp2 company advisor law firm accounting firm state x date date date date date date date date date a b c ------------------------------ ------------------------ ---------------------------------- -------------------------------------------------- ---------------------------------- ------------------------------------------------ -------------------------------- ------------------------ ------------------------------------ ------------------------ ------------------------------------ ------------------------ ------------------------------------------- ---------------------------- --------------------------------- ---------------- ------------- -------------------- ------------------------ ------------------------ ------------------------- ------------------------ ------------------- --------------------------- ------------------------ --------------------- ------ ------ ----- plr-113798-10 dear ----------------- this responds to a letter dated date on behalf of trust subsidiary and subsidiary requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make elections under sec_856 of the internal_revenue_code to treat each of subsidiary and subsidiary as a taxable_reit_subsidiary of trust effective as of date facts parent originally was formed as company a state x limited_liability_company on date and subsequently was converted into a state x limited_partnership on date lp1 and lp2 are state x limited_partnerships each formed on date trust a state x corporation was formed on date it has elected to be treated for federal_income_tax purposes as a real_estate_investment_trust reit subsidiary and subsidiary are state x corporations each formed on date trust and parent are owned primarily by institutional investors trust owns approximately a percent of the limited_partnership interests of each of lp1 and lp2 parent owns the remaining percentage approximately b percent of the limited_partnership interests of each of lp1 and lp2 lp1 owns c percent of all the issued and outstanding shares of subsidiary lp2 owns c percent of all the issued and outstanding shares of subsidiary advisor acts as operational advisor to trust subsidiary and subsidiary trust subsidiary and subsidiary represent they relied on law firm and accounting firm to ensure proper entity formation and related filings for subsidiary and subsidiary law firm was engaged to render legal advice regarding the reit structure and taxation and prepare all the documents in connection with the formation of subsidiary and subsidiary accounting firm was engaged to provide audit and tax services including the preparation of tax returns for subsidiary and subsidiary trust subsidiary and subsidiary represent that they intended elections be made under sec_856 of the internal_revenue_code to treat each of subsidiary and subsidiary as a taxable_reit_subsidiary of trust effective as date but the elections were not made due to confusion as to whether advisor law firm or accounting firm would make the elections on their behalf trust subsidiary and subsidiary represent that they and advisor intended the elections be made but did not know the specific procedure for making the elections trust subsidiary and subsidiary represent that they and advisor assumed that either accounting firm would make the elections in connection with filing the annual tax returns of each of subsidiary and subsidiary or law firm would advise trust subsidiary and subsidiary as to the specific steps required to make the elections plr-113798-10 trust subsidiary and subsidiary represent that law firm believed trust subsidiary and subsidiary or accounting firm would make the elections and that accounting firm believed law firm would make the elections for elections under sec_856 of the internal_revenue_code to treat each of subsidiary and subsidiary as a taxable_reit_subsidiary of trust to be effective as of date the date by which the forms taxable_reit_subsidiary election were due to be filed was date but the elections were never filed each of subsidiary 1's and subsidiary 2's initial tax_return for the taxable_year ended date was due on or before date on date accounting firm sent law firm a message requesting copies of the taxable_reit_subsidiary elections for subsidiary and subsidiary which message prompted the discovery that there was no record of making these elections upon this discovery trust subsidiary and subsidiary submitted this request for an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make elections under sec_856 of the internal_revenue_code to treat each of subsidiary and subsidiary as a taxable_reit_subsidiary of trust effective as of date in support of their representations above trust subsidiary and subsidiary submitted with their request affidavits signed under penalties of perjury from appropriate representatives of trust subsidiary subsidiary law firm and accounting firm trust subsidiary and subsidiary make the following additional representations the request for relief was filed by trust subsidiary and subsidiary before the failure to make regulatory elections was discovered by the service granting the relief requested will not result in trust subsidiary and subsidiary having a lower tax_liability in the aggregate for all years to which the regulatory election applies then that they would have had if the election had been timely made taking into account the time_value_of_money trust subsidiary and subsidiary did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time trust subsidiary and subsidiary requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences trust subsidiary and subsidiary did not choose to not file the elections plr-113798-10 law and analysis the ticket to work and work incentives improvement act of p l included a change for tax years beginning after date to the reit provisions of sec_856 this change allows a reit to form a taxable_reit_subsidiary that can perform activities that otherwise would result in impermissible_tenant_service_income the election under sec_856 is made on form_8875 taxable_reit_subsidiary election officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden ut sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement i r b the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date on the form cannot be more than months and days prior to the date of filing the election or months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have plr-113798-10 acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that trust subsidiary and subsidiary have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat each of subsidiary and subsidiary as a taxable_reit_subsidiary of trust effective as of date trust subsidiary and subsidiary have days from the date of this letter to make the intended elections this ruling is limited to the timeliness of the filing of the forms this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether trust qualifies as a reit or whether subsidiary or subsidiary otherwise qualifies as a taxable_reit_subsidiary under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of trust subsidiary and subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine such tax_liability for the years involved if the director's office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by trust subsidiary and subsidiary and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-113798-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely s alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
